Citation Nr: 1219625	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  09-42 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person (A&A).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, where the case was brokered from the RO in Chicago, Illinois.  Jurisdiction is with the Chicago RO.


REMAND

Based on a review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim for SMC based on aid and attendance.

The Veteran was granted a 100 percent rating for bilateral hearing loss in a September 2004 rating decision, effective February 26, 2004.  He was awarded SMC under 38 U.S.C.A. § 1114 (k) on account of loss of use, deafness in both ears, but was denied SMC at the higher level, based on aid and attendance.  He filed the instant claim, seeking SMC based on aid and attendance, 38 U.S.C.A. § 1114 (r), in December 2006, arguing that he needed a full-time attendant in order to translate speech for proper communication.  He provided a copy of a July 2004 statement from a VA physician to this effect.  The claim was denied in the July 2007 rating decision on appeal based on a finding that the record did not show he met the criteria for aid and attendance of another person.  The Veteran submitted medical literature to support his assertion.  

In August 2011, service connection was granted for B-cell chronic lymphocytic leukemia/small lymphocytic lymphoma.  A 100 percent rating was assigned from August 31, 2010, for that disability.  Entitlement to SMC based on housebound criteria was granted from August 31, 2010, based on a single 100 percent permanent disability and another disability rated 60 percent or more, pursuant to 38 U.S.C.A. § 1114 (s-1).  The Veteran has continued his appeal as to SMC based on aid and attendance.  Parenthetically, the Board notes that service connection is also in effect for tinnitus and this disability is rated 10 percent disabling since 1989.

VA treatment records dated include an August 2011 cardiology consultation indicating that the Veteran increased exercising over the last four months and now bicycles 25 miles and lifts weights daily.  However, records dated in December 2011 reflect complaints about his hearing difficulties and his problems with hearing aids.  He returned his Oticon Agil Pro HS hearing aids as he felt that they did not provide enough compression and were uncomfortable.  He expressed interest in trying Phonak aids as they were the only aids that have been tolerable to him.  These records do not directly address the question of whether the Veteran is in need of aid and attendance of another person.

The record does not reflect that the Veteran has been afforded a VA examination for his claim for SMC based on Aid and Attendance.  There is no VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The Board finds that the Veteran should be afforded an appropriate VA examination prior to the Board's review of this matter.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine whether service-connected disabilities alone are severe enough to warrant the regular aid and attendance of another person as set forth at 38 U.S.C.A. § 1114 (r).  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The supporting rationale for all opinions expressed must be provided. 

2.  The RO or the AMC should undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


